HAWKINS, Presiding Judge.
Appellant was charged with knowingly passing a forged instrument, and it was also averred in the indictment that he had previously been convicted of two former felonies.
*160Upon conviction of the present offense and a finding by the jury of the former convictions the trial court fixed the punishment at life imprisonment in the penitentiary under the habitual criminal provision of Art. 63 P. C.
The record is brought to this court without statement of facts or bills of exception.
The judgment is affirmed.